                                         Case 4:19-cv-00325-HSG Document 553 Filed 03/31/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                           Case No. 19-cv-00325-HSG
                                   8     IN RE TOY ASBESTOS                                    ORDER DENYING PLAINTIFFS’
                                                                                               MOTIONS TO EXCLUDE THE
                                   9                                                           TESTIMONY OF DRS. DENNIS J.
                                                                                               PAUSTENBACH AND VICTOR
                                  10                                                           ROGGLI
                                  11                                                           Re: Dkt. Nos. 444, 449
                                  12
Northern District of California
 United States District Court




                                  13               Pending before the Court are Plaintiffs Agnes Toy and Thomas Toy, Jr.’s motions to
                                  14   exclude the anticipated testimony of defense experts Drs. Dennis J. Paustenbach and Victor L.
                                  15   Roggli. Dkt. Nos. 444, 449. The Court finds these matters appropriate for disposition without
                                  16   oral argument and the matters are deemed submitted. See Civil L.R. 7-1(b). For the reasons
                                  17   detailed below, the Court DENIES the motions.
                                  18     I.        BACKGROUND
                                  19               Plaintiffs Agnes Toy and Thomas Toy, Jr. initially filed this action in Alameda Superior
                                  20   Court against over forty Defendants, alleging that Thomas H. Toy, Sr. developed malignant
                                  21   mesothelioma and later died from exposure to asbestos-containing products or equipment that
                                  22   Defendants either manufactured or supplied. See Dkt. No. 1-1. Defendants removed this action to
                                  23   federal court, Dkt. No. 1, and Plaintiffs filed a second amended complaint on July 22, 2019, Dkt.
                                  24   No. 247 (“SAC”).
                                  25          A.      Motion to Exclude Dr. Paustenbach
                                  26               Defendant Warren Pumps, LLC designated Dr. Paustenbach as an industrial hygienist and
                                  27   toxicologist to offer opinions regarding the risk of mesothelioma and the magnitude of Mr. Toy’s
                                  28   exposure to asbestos from work associated with Warren products. See Dkt. No. 444-3, Ex. 2
                                         Case 4:19-cv-00325-HSG Document 553 Filed 03/31/21 Page 2 of 7




                                   1   (“Paustenbach Report”). Dr. Paustenbach has approximately 25 years of experience in

                                   2   occupational health, risk assessment, toxicology, and environmental engineering. See id. at 2. As

                                   3   part of his expert report, Dr. Paustenbach provides background information about pumps and

                                   4   asbestos contained in their gaskets and packing, and the risks posed by different types of asbestos.

                                   5   See id. at 13–14, 17–26. Additionally, he offers opinions that (1) low airborne levels of

                                   6   asbestos—such as those occurring in the ambient background in buildings and urban areas—are

                                   7   not associated with an increased risk of asbestos-related disease; and (2) Mr. Toy’s exposure to

                                   8   chrysotile asbestos fibers from working with Warren pumps would not have increased his risk of

                                   9   asbestos-related disease. See id. at 17, 27–29. Plaintiffs challenge Dr. Paustenbach’s opinions

                                  10   regarding Mr. Toy’s risk as inconsistent and lacking proper foundation. See generally Dkt. No.

                                  11   444.

                                  12          B.      Motion to Exclude Dr. Roggli
Northern District of California
 United States District Court




                                  13               Defendants Armstrong International, Inc. and Ingersoll-Rand Company designated Dr.

                                  14   Roggli as a pathology expert. See Dkt. No. 449-2, Ex. 1 (“Roggli Report”). As relevant to this

                                  15   motion, Dr. Roggli opines that Mr. Toy had lung cancer and not mesothelioma. See id. at 2.

                                  16   During his deposition, he also suggested that Mr. Toy’s lung cancer was caused by his history of

                                  17   cigarette smoking and not asbestos exposure. See Dkt. No. 449-3, Ex. 2 at 46:4–9, 46:22–47:17

                                  18   (2020 Deposition). Plaintiffs contend that Dr. Roggli lacked the proper foundation to render these

                                  19   opinions because he did not have information about Mr. Toy’s actual asbestos exposure. See Dkt.

                                  20   No. 449.

                                  21               The Court notes that Ingersoll-Rand filed a petition for bankruptcy on June 18, 2020. See

                                  22   Dkt. No. 530. Under Section 362 of the Bankruptcy Code, the bankruptcy filing triggered an

                                  23   automatic stay of all claims against Ingersoll-Rand. Id. at 2. Plaintiffs have confirmed that due to

                                  24   the stay they will no longer prosecute the case against Ingersoll-Rand. See Dkt. No. 532 at 2.

                                  25   However, the Court continues to consider Dr. Roggli’s anticipated testimony, and Plaintiffs’

                                  26   motion to exclude it, as it relates to Defendant Armstrong.

                                  27    II.        LEGAL STANDARD
                                  28               Federal Rule of Evidence 702 allows a qualified expert to testify “in the form of an opinion
                                                                                            2
                                         Case 4:19-cv-00325-HSG Document 553 Filed 03/31/21 Page 3 of 7




                                   1   or otherwise” where:

                                   2
                                                          (a) the expert’s scientific, technical, or other specialized knowledge
                                   3                      will help the trier of fact to understand the evidence or to determine a
                                                          fact in issue; (b) the testimony is based on sufficient facts or data;
                                   4                      (c) the testimony is the product of reliable principles and methods;
                                                          and (d) the expert has reliably applied the principles and methods to
                                   5                      the facts of the case.
                                   6   Fed. R. Evid. 702. Expert testimony is admissible under Rule 702 if the expert is qualified and if

                                   7   the testimony is both relevant and reliable. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

                                   8   579, 597 (1993); see also Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1015 (9th

                                   9   Cir. 2004). Rule 702 “contemplates a broad conception of expert qualifications.” Hangarter, 373

                                  10   F.3d at 1018 (emphasis in original).

                                  11               Courts consider a purported expert’s knowledge, skill, experience, training, and education

                                  12   in the subject matter of his asserted expertise. United States v. Hankey, 203 F.3d 1160, 1168 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2000); see also Fed. R. Evid. 702. Relevance, in turn “means that the evidence will assist the

                                  14   trier of fact to understand or determine a fact in issue.” Cooper v. Brown, 510 F.3d 870, 942 (9th

                                  15   Cir. 2007); see also Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010) (“The requirement that

                                  16   the opinion testimony assist the trier of fact goes primarily to relevance.”) (quotation omitted).

                                  17   Under the reliability requirement, the expert testimony must “ha[ve] a reliable basis in the

                                  18   knowledge and experience of the relevant discipline.” Primiano, 598 F.3d at 565. To ensure

                                  19   reliability, the Court “assess[es] the [expert’s] reasoning or methodology, using as appropriate

                                  20   such criteria as testability, publication in peer reviewed literature, and general acceptance.” Id. at

                                  21   564.

                                  22   III.        DISCUSSION
                                  23          A.      Motion to Exclude Dr. Paustenbach
                                  24               Plaintiffs first seeks to exclude the testimony of Dr. Paustenbach as internally inconsistent.

                                  25   See Dkt. No. 444. Plaintiffs argue that Dr. Paustenbach attempts to draw conclusions about the

                                  26   risk from Defendant Warren’s products by comparing Mr. Toy’s work with those products to the

                                  27   amount of asbestos in the ambient air. Id. at 5–8. But Plaintiffs urge that the asbestos fibers in the

                                  28   ambient air are shorter, and therefore less hazardous, than the asbestos released from work with
                                                                                             3
                                         Case 4:19-cv-00325-HSG Document 553 Filed 03/31/21 Page 4 of 7




                                   1   Warren pumps. Id. at 5-6. Plaintiffs thus conclude that Dr. Paustenbach’s opinions lack

                                   2   foundation, and in the alternative, are likely to mislead a jury and should be excluded under

                                   3   Federal Rule of Evidence 403. Id. at 8–9.

                                   4          The Court is not persuaded. Plaintiffs’ arguments appear to rely on an oversimplification

                                   5   of Dr. Paustenbach’s opinions. Dr. Paustenbach opines that “[l]ow airborne concentrations of

                                   6   asbestos, such as those associated with the ambient background environment, are not believed to

                                   7   pose an increased risk of asbestos-related disease.” See Paustenbach Report at 17. He also

                                   8   distinguishes between different types of asbestos fibers, and states that their differences translate

                                   9   to different risks of developing asbestos-related diseases from exposure to them. See id. at 17–19.

                                  10   He further identifies the level of exposure to chrysotile fibers, measured in fibers per cubic

                                  11   centimeter per year (f/cc yr.), that has been found to cause lung cancer and mesothelioma. Id. at

                                  12   17. Dr. Paustenbach then describes myriad studies that have been conducted over the years
Northern District of California
 United States District Court




                                  13   regarding workers’ exposure to asbestos while handling asbestos-containing gaskets and packing.

                                  14   Id. at 20–26. Based on the nature of Mr. Toy’s work with Warren products and his vicinity to

                                  15   others working on such products, Dr. Paustenbach concludes that the exposure to the chrysotile

                                  16   asbestos in such products would not have resulted in an increased risk of asbestos-related disease.

                                  17   Id. at 27–29. He notes that “exposure, potency, and duration are the key factors regarding the

                                  18   risks associated with asbestos,” and concludes that Mr. Toy’s work would “produce very low (and

                                  19   perhaps immeasurably low) concentrations of airborne asbestos.” Id. at 28. Dr. Paustenbach does

                                  20   not, however, appear simply to suggest that exposure to asbestos from Defendant’s products is the

                                  21   same as ambient air exposure.

                                  22          At bottom, Plaintiffs appear to be arguing the merits of their case rather than the

                                  23   admissibility of Dr. Paustenbach’s testimony. Certainly they may disagree with the studies on

                                  24   which Dr. Paustenbach relies; his interpretation of Mr. Toy’s work and related asbestos exposure;

                                  25   and Dr. Paustenbach’s ultimate conclusions. But such disagreement does not render his opinions

                                  26   inconsistent or without foundation. Moreover, Plaintiffs will have ample opportunity to cross-

                                  27   examine Dr. Paustenbach at trial and present their own contrary evidence. See Daubert, 509 U.S.

                                  28   at 596 (“Vigorous cross-examination, presentation of contrary evidence, and careful instruction on
                                                                                          4
                                         Case 4:19-cv-00325-HSG Document 553 Filed 03/31/21 Page 5 of 7




                                   1   the burden of proof are the traditional and appropriate means of attacking shaky but admissible

                                   2   evidence.”). The jury—and not the Court—ultimately will have to decide how persuasive it finds

                                   3   Dr. Paustenbach’s testimony to be.

                                   4             The Court similarly rejects Plaintiffs’ conclusory argument that Dr. Paustenbach’s

                                   5   testimony should be excluded under Rule 403. See Dkt. No. 444 at 8–9. The Court understands

                                   6   that the issues underlying liability in this action are complex. However, that is not limited to Dr.

                                   7   Paustenbach’s anticipated testimony. The Court finds no basis on the record before it to exclude

                                   8   Dr. Paustenbach’s testimony as too complex for the jury to comprehend.

                                   9        B.      Motion to Exclude Dr. Roggli
                                  10             Plaintiffs also seek to exclude the testimony of Dr. Roggli regarding the cause of Mr.

                                  11   Toy’s disease. Dkt. No. 449. Plaintiffs contend that Dr. Roggli had no factual basis to opine on

                                  12   the cause of Mr. Toy’s disease because he had no information about Mr. Toy’s asbestos exposure
Northern District of California
 United States District Court




                                  13   while working in shipyards. See id. at 4–5. During his deposition, Dr. Roggli suggested that he

                                  14   did not think Mr. Toy’s lung cancer was caused by asbestos exposure. See Dkt. No. 449-3, Ex. 2

                                  15   at 53:15–54:13. He noted, for example, the high level of asbestos exposure needed for an

                                  16   increased risk in lung cancer. Id. Dr. Roggli explained that the scientific literature indicates that

                                  17   the level of asbestos exposure needed to significantly increase risk of lung cancer is approximately

                                  18   25 f/cc. See id. Plaintiffs contend that Dr. Roggli did not review any of Mr. Toy’s deposition

                                  19   testimony, and therefore did not know how much asbestos Mr. Toy was ever exposed to as a

                                  20   shipyard worker, let alone whether such exposure reached 25 f/cc yr. See Dkt. No. 449 at 2–5.

                                  21             Dr. Roggli’s written report does not proffer an opinion about the cause of Mr. Toy’s

                                  22   disease. Rather, after looking at three cell specimens, Dr. Roggli concludes that Mr. Toy had a

                                  23   poorly differentiated carcinoma. See Roggli Report at 1–2. But because of the limitations in the

                                  24   pathology materials available to Dr. Roggli, he states that he cannot not speak to the presence or

                                  25   absence of asbestos bodies or asbestosis. Id. at 2. He thus concludes that “from the perspective of

                                  26   a pathologic study, I am unable to relate Mr. Toy’s squamous cell carcinoma of the left lung to any

                                  27   prior history of asbestos exposure.” See id. Plaintiffs do not appear to argue that these opinions

                                  28   should be excluded. Instead, they point to Dr. Roggli’s deposition in which, in answer to a
                                                                                          5
                                            Case 4:19-cv-00325-HSG Document 553 Filed 03/31/21 Page 6 of 7




                                   1   question from Plaintiffs’ counsel, he confirmed that he does not believe Mr. Toy’s lung cancer

                                   2   was related to asbestos exposure. See Dkt. No. 449-3, Ex. 2 at 46:22–25.

                                   3           However, Plaintiffs appear to abbreviate Dr. Roggli’s reasoning. Dr. Roggli explained that

                                   4   in order for him, as a pathologist, to assess that Mr. Toy’s lung cancer was caused by asbestos

                                   5   exposure, Mr. Toy would have to “have asbestos clinically or pathologically or a fiber burden

                                   6   within the range of asbestosis.” See id. at 59:5–8. As explained in his report, Dr. Roggli did not

                                   7   have evidence of either. See generally Roggli Report. Absent such evidence, Dr. Roggli further

                                   8   explained that he would need evidence that Mr. Toy was exposed to at least 25 f/cc yr. of asbestos.

                                   9   See Dkt. No. 449-3, Ex. 2 at 59:8–14. He noted that this is a high level, and that he has “not seen

                                  10   any industrial hygienist indicating that was more likely than not achieved” in this case. Id. When

                                  11   asked whether it would be possible for a shipyard worker to be exposed to 25 f/cc yr. of asbestos,

                                  12   Dr. Roggli stated that “it probably could be,” but he “would defer to an industrial hygienist on that
Northern District of California
 United States District Court




                                  13   because there’s so many different factors that go into it.” See id. at 54:3–13. He also said that he

                                  14   does not know “for sure” whether Mr. Toy had 25 f/cc yr. of asbestos exposure. See id. at 59:2–4.

                                  15           Plaintiffs point out that Dr. Roggli did not review Mr. Toy’s deposition and was not “sure”

                                  16   about Mr. Toy’s exact level of asbestos exposure. See Dkt. No. 449 at 2–5; see also Dkt. No. 449-

                                  17   3, Ex. 2 at 34:11–16. But Dr. Roggli is not offered to estimate Mr. Toy’s exposure levels or to

                                  18   reconstruct his occupational and environmental history. Nor does Defendant suggest that Dr.

                                  19   Roggli is somehow qualified to determine whether Mr. Toy’s asbestos exposure reached this 25

                                  20   f/cc yr. level. See Dkt. No. 488 at 1, 5. Rather, Dr. Roggli reviewed pathology materials, medical

                                  21   records, and the reports from other experts in this case. See Dkt. No. 449-3, Ex. 2 at 12:19–21,

                                  22   32:9–34:10. He then concluded on the record before him that he had not seen evidence of such

                                  23   high exposure. Plaintiffs have not explained why such conclusions are improper or lack adequate

                                  24   foundation. Plaintiffs may of course cross examine Dr. Roggli about his opinions and the

                                  25   assumptions underlying them, including Mr. Toy’s asbestos exposure. Moreover, to the extent Dr.

                                  26   Roggli attempts to offer opinions about Mr. Toy’s level of asbestos exposure (contrary to his

                                  27   report and deposition testimony), Plaintiffs may object to such specific testimony at trial.

                                  28   //
                                                                                         6
                                         Case 4:19-cv-00325-HSG Document 553 Filed 03/31/21 Page 7 of 7




                                   1   IV.   CONCLUSION

                                   2         Accordingly, the Court DENIES the motions.

                                   3         IT IS SO ORDERED.

                                   4   Dated: March 31, 2021

                                   5                                             ______________________________________
                                                                                 HAYWOOD S. GILLIAM, JR.
                                   6                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  7
